Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 2012/0258316 A1) in view of Goodson et al. (US 2010/0308517 A1).
Regarding Claims 1 and 9-10, Lucas discloses a coating composition for a spring (para 0069), wherein the coating may be one layer of primer comprising an epoxy resin, a phenolic curing agent, and up to 20% zinc (paras 0010-0015; para 0070, lines 12-13; Claim 1). Lucas does not disclose the coating composition comprising softener, so it would have been obvious to produce the coated spring wherein the coating comprises no softener.
Lucas does not limit the thickness of the primer coating on the spring.
Goodson discloses a spring (abstract) with a coating layer that includes epoxy and the coating has a thickness of 1-1000 microns in order to provide coating with desired ductility (0020).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lucas to incorporate the teachings of Goodson to coat the spring with the primer to a thickness of 1-1000 microns. Doing so would provide desired ductility.
Regarding Claim 2, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas further discloses the coating is a powder coating (para 0009) and is cured (para 0072-0073). 
Regarding Claim 11, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas further discloses the epoxy may be chosen from those having EEW within the claimed range, such as between 475 to 550, 450 to 560, or 730 to 1400 (paras 0034-0036).
Regarding Claim 12, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas further discloses the phenolic curing agent has a HEW of about 200 to about 500 (para 0033).
Regarding Claims 13-16, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas in view of Goodman does not require the composition to comprise a fibrous filler, thermally expandable resin particles, foaming agent, or anti-corrosion pigment. It would have been obvious to produce the coated spring wherein the coating comprises no fibrous filler, thermally expandable resin particles, foaming agent, or anti-corrosion pigment.
Regarding Claim 17, Lucas in view of Goodson disclosed the limitations of the present invention according to Claim 1 above. Lucas discloses the coating may .
Claims 1-2, 9-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2015/063024 A1).
Regarding Claims 1 and 9-10, Park discloses a single layer powder coating system (pg 3, lines 12-15) applied to automotive springs (pg 19, lines 5-6) comprising an epoxy resin (pg 3, lines 28-30), a phenolic curing agent (pg 15, lines 25-26), and 1-65% zinc (pg 18, lines 29-31). The coating may have a thickness of from about 80 to about 1000 microns thick (pg 20, lines 10-12). Park does not disclose the coating comprises a softener, so it would have been obvious to produce the coating spring wherein the coating comprises no softener. 
Regarding Claim 2, Park discloses all the limitations of the present invention according to Claim 1 above. Park further discloses the powder coating system is cured (pg 20, lines 15-18).
Regarding Claim 11, 
Regarding Claim 12, Park discloses all the limitations of the present invention according to Claim 1 above. Park further discloses the phenolic curing agent has an HEW of from 180 to 800 (pg 16, lines 20-21).
Regarding Claims 14-16, Park discloses all the limitations of the present invention according to Claim 1 above. Park does not disclose the coating comprising thermally expandable resin particles and the use of foaming agent and/or anti-corrosion pigment are optional and not required (pg 12, lines 1-2; pg 13, lines 20-22). It would have been obvious to produce the coated spring wherein the coating comprises no thermally expandable resin particles, foaming agent, or anti-corrosion pigment.
Regarding Claim 17, Park discloses all the limitations of the present invention according to Claim 1 above. Park discloses a single layer powder coating system (pg 3, lines 12-15) applied to automotive springs (pg 19, lines 5-6) and does not require any other layers. It would be obvious over Park to produce the spring consisting of the spring and the single layer coating system.
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Lucas does not disclose a single layer coating, but rather a primer and topcoat.
However, Lucas does disclose the primer can be used as a single-coat system without a topcoat (para 0009, lines 5-8; paras 0010-0015; para 0070, lines 12-13). 
Applicant argues the primer layer of Lucas alone could not provide the corrosion resistance and chipping resistance.
However, Lucas does teach primer used without the topcoat (para 0009, lines 5-8; paras 0010-0015; para 0070, lines 12-13). Further, the properties corrosion resistance and chipping resistance are not claimed. Additionally, with respect to the examples in the Table in paragraph 0078 of Lucas that only use a primer layer and do not have a “chip rating of 10” pointed to by applicant, the fact remains that Examples 2-5 in that Table are all still considered inventive examples by Lucas. Further, the “chip rating of 10” mentioned in paragraph 0079 of Lucas appears to only be a requirement when in fact the optional topcoat is used.
Applicant argues Lucas does not disclose the primer having the claimed thickness.
Examiner agrees that Lucas does not disclose the primer having the claimed thickness. However, Lucas does not limit the thickness of the primer coating (para 0070, i.e. “non-limiting example”), and the rejection is made in view of secondary reference Goodson, which discloses a coating for a spring having a thickness of 1-1000 microns in order to provide coating with desired ductility (0020).
Applicant argues there is no motivation in Goodson to modify the thickness of the primer layer of Lucas.
However, Goodson discloses a coating for a spring having a thickness of 1-1000 microns in order to provide coating with desired ductility (0020).
Applicant argues Park does disclose a softener, referred to as “thermoplastic resin” on pg 3 and  “plasticizers” on pg 6, para 2.
However, the thermoplastic resin disclosed on pg 3 of Park is only one option for the resin (the other being thermosetting resin) and further, neither of these options are required. Similarly, the plasticizer on pg 6 is also optional. It would have been obvious to produce the spring of Park wherein the coating did not comprise these optional components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787